Exhibit 10.31
 
FORM OF
INDEMNIFICATION AGREEMENT


THIS AGREEMENT (the "Agreement") is made and entered into this ___ day of
_________,____ between Fiberstars, Inc., a Delaware corporation (the
"Corporation"), and _____________ ("Indemnitee").


WHEREAS, Indemnitee, a director, officer, employee or agent of the Corporation
(or serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) (“Agent”), performs a valuable service in such
capacity for the Corporation;


[WHEREAS, the Indemnitee was formerly a director, officer, employee or agent of
the Corporation (or serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise) of Fiberstars, Inc., a
California corporation which was merged with and into the Corporation
(“Fiberstars California”), and was party to an Indemnification Agreement with
Fiberstars California; and]


WHEREAS, the Certificate of Incorporation and Bylaws of the Corporation
authorize and permit contracts between the Corporation and its Agents with
respect to indemnification of such Agents;


WHEREAS, Section 145 (“Section 145”) of the General Corporation Law of Delaware
(the “DCL”) under which the Corporation is organized, empowers the Corporation
to indemnify its directors, officers, employees by agreement and to indemnify
persons who serve, at the request of the Corporation, as the directors,
officers, employees or directors of other corporations or enterprises, and
expressly provides that the indemnification provided by Section 145 is not
exclusive;


WHEREAS, in accordance with the provisions of the DCL, the Corporation may
purchase and maintain a policy or policies of Directors and Officers Liability
Insurance ("D & O Insurance"), covering certain liabilities which may be
incurred by Indemnitee in his or her performance as a director or officer of the
Corporation; and


WHEREAS, as a result of developments affecting the terms, scope and availability
of D & O Insurance there exists general uncertainty as to the extent of
protection afforded directors and officers by such D & O Insurance and by
statutory and bylaw indemnification provisions,


NOW, THEREFORE, in consideration of Indemnitee's service as an Agent of the
Corporation, the parties hereto agree as follows:


1. Indemnity of Indemnitee. The Corporation hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized by the provisions of the
DCL, as it may be amended from time to time.


2. Additional Indemnity. Subject only to the limitations set forth in Section 3
hereof, the Corporation hereby further agrees to hold harmless and indemnify
Indemnitee:


(a) against any and all expenses (including attorneys' fees), witness fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Corporation) to which Indemnitee
is, was, or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Indemnitee is, was, or at any time becomes a director,
officer, employee or agent of the Corporation, or is or was serving or at any
time serves at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and


(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Corporation under the Certificate of Incorporation of the Corporation and the
DCL.


3. Limitations on Additional Indemnity.


(a) No indemnity pursuant to Section 2 hereof shall be paid by the Corporation
for any of the following:


(i) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which the Indemnitee is indemnified pursuant
to Section 1 hereof or pursuant to any D & O Insurance purchased and maintained
by the Corporation;
 

--------------------------------------------------------------------------------


 
(ii) in respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;


(iii) on account of Indemnitee's acts or omissions that involve intentional
misconduct or a knowing and culpable violation of law;


(iv) in connection with any action, claim or proceeding (or part thereof)
initiated by Indemnitee, or any action, claim or proceeding by Indemnitee
against the Corporation (other than as permitted by Section 8) or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors, or (iii) such indemnification is provided by the
Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under Section 145;


(v) on account of Director's conduct which is the subject of an action, suit or
proceeding described in Section 7(c)(ii) hereof; or


(vi) if a final judicial decision having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Corporation and Indemnitee have been advised that the Securities and
Exchange Commission believes that indemnification for liabilities arising under
the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).


(b) In addition to those limitations set forth above in paragraph (a) of this
Section 3, no indemnity pursuant to Section 2 hereof in an action by or in the
right of the Corporation shall be paid by the Corporation for any of the
following:


(i) on account of acts or omissions that Indemnitee believes to be contrary to
the best interests of the Corporation or its shareholders or that involve the
absence of good faith on the part of Indemnitee;


(ii) with respect to any transaction from which Indemnitee derived an improper
personal benefit;


(iii) on account of acts or omissions that show a reckless disregard for
Indemnitee’s duty to the Corporation or its shareholders in circumstances in
which Indemnitee was aware, or should have been aware, in the ordinary course of
performing an Agent’s duties, of a risk of serious injury to the Corporation or
its shareholders;


(iv) on account of acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of Indemnitee’s duty to the
Corporation or its shareholders;


(v) in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Corporation in the performance of Indemnitee’s
duty to the Corporation and its shareholders, unless and only to the extent that
the court in which such proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine;


(vi) of amounts paid in settling or otherwise disposing of a pending action
without court approval; or


(vii) of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.  


4. Contribution. If the indemnification provided in Sections 1 and 2 hereof is
unavailable by reason of a Court decision described in subsection 3(a)(vi)
hereof based on grounds other than any of those set forth in subsections
3(a)(ii) through (v) hereof, then in respect of any threatened, pending or
completed action, suit or proceeding in which the Corporation is jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), the
Corporation shall contribute to the amount of expenses (including attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred and paid or payable by Indemnitee in such proportion as is appropriate
to reflect (i) the relative benefits received by the Corporation on the one hand
and Indemnitee on the other hand from the transaction from which such action,
suit or proceeding arose, and (ii) the relative fault of the Corporation on the
one hand and of Indemnitee on the other in connection with the events which
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the
Corporation on the one hand and of Indemnitee on the other shall be determined
by reference to, among other things, the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The
Corporation agrees that it would not be just and equitable if contribution
pursuant to this Section 4 were determined by pro rata allocation or any other
method of allocation which does not take account of the foregoing equitable
considerations.
 

--------------------------------------------------------------------------------


 
5. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal or investigative, by reason of the fact
that Indemnitee was a director, officer, employee or agent of the Corporation
(or serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise).


6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any action, suit or
proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:


(a) the Corporation will be entitled to participate therein at its own expense;


(b) except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Corporation to Indemnitee of its election so
as to assume the defense thereof, the Corporation will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its counsel in such action, suit or proceeding
but the fees and expenses of such counsel incurred after notice from the
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of the defense of such action or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of Indemnitee's separate counsel shall be at
the expense of the Corporation. The Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and


(c) the Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall be permitted to settle any
action except that it shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee's
written consent. Neither the Corporation nor Indemnitee will unreasonably
withhold its consent to any proposed settlement.


7. Advancement and Repayment of Expenses.


(a) In the event that Indemnitee employs his own counsel pursuant to Section
6(b)(i) through (iii) above, the Corporation shall advance to Indemnitee, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten (10)
days after receiving copies of invoices presented to Indemnitee for such
expenses; and


(b) Indemnitee agrees that Indemnitee will reimburse the Corporation for all
reasonable expenses paid by the Corporation in defending any civil or criminal
action, suit or proceeding against Indemnitee in the event and only to the
extent it shall be ultimately determined by a final judicial decision (from
which there is no right of appeal) that Indemnitee is not entitled, under
applicable law, the Bylaws, this Agreement or otherwise, to be indemnified by
the Corporation for such expenses.


(c) Notwithstanding the foregoing, the Corporation shall not be required to
advance such expenses to Indemnitee if Indemnitee (i) commences any action, suit
or proceeding as a plaintiff unless such advance is specifically approved by a
majority of the Board of Directors or (ii) is a party to an action, suit or
proceeding brought by the Corporation and approved by a majority of the Board
which alleges willful misappropriation of corporate assets by Indemnitee,
disclosure of confidential information in violation of Indemnitee's fiduciary or
contractual obligations to the Corporation, or any other willful and deliberate
breach in bad faith of Indemnitee's duty to the Corporation or its shareholders.


8. Enforcement. In the event Indemnitee is required to bring any action to
enforce rights or to collect moneys due under this Agreement and is successful
in such action, the Corporation shall reimburse Indemnitee for all of
Indemnitee's reasonable fees and expenses in bringing and pursuing such action.
 

--------------------------------------------------------------------------------


 
9. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.


10. Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Corporation's Certificate
of Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.


11. Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to be a director, officer, employee
or other agent of the Corporation and shall inure to the benefit of Indemnitee's
heirs, executors and administrators.


12. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that of any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.


13. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.


14. Binding Effect. This Agreement shall be binding upon Indemnitee and upon the
Corporation, its successors and assigns, and shall inure to the benefit of
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Corporation, its successors and assigns.


15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.


16. No Affect on Prior Indemnity Agreement. Nothing in this Agreement shall in
any way alter or diminish the obligations of Corporation, as successor to
Fiberstars California, under any Indemnity Agreement between Indemnitee and
Fiberstars California relating to Indemnitee’s service as a director, officer,
employee or agent of Fiberstars California (or serving at the request of the
Fiberstars California as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise).
 
[Signatures on Following Page]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

        FIBERSTARS, INC.  
   
   
    By __________________________________________________   Name:
__________________________________________________   Title:
__________________________________________________         INDEMNITEE          
    ______________________________________________________   Name:
__________________________________________________

 

--------------------------------------------------------------------------------



